 I)f('ISIONS O NAI'IONAI LABOR RELATIONS BOARD)Draper-King Cole, Inc. and Draper Canning Companand Chauffeurs, Warehousemen & Helpers LocalUnion No. 876, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 5 CA 10420Mav 8, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MIMBLRS PNF.I0ANt) TRUF}SI)AILEUpon a charge and amended charge filed on Janu-ary 3 and 10, 1979, respectively, by Chauffeurs,Warehousemen & Helpers Local Union No. 876, af-filiated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, and duly served onDraper-King Cole, Inc., and Draper Canning Com-pany, herein called Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 5, issued a complaint andnotice of hearing on January 22, 1979, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(I) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on September 21,1978, following a Board election in Case 5 RC10486, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate:' and that,commencing on or about December 14, 1978, and atall times thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On January 30, 1979, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaint, and sub-mitting an affirmative defense.On March 1, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with exhibits attached. Subsequently, onOfficial notice is taken of the record in the representation proceeding,Case 5 R 10486, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeLT V Electrosysrten. nc. 166 NLRB 938 (19671. enfd. 388 F.2d 683 (4th Cir1968); Golden Age Reverage Co. 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intervpe (Co v. Penello, 269 F. Supp. 573 ()D.C Va. 1967);Follerr Corp. 164 NLRB 378 1967). enfd. 397 F 2d 91 (7th Cir. 19681: Sec9(d) of the NLRA. as amended.March 14, 1979, the Board issues an order transfer-ring the proceeding to the Board and a Notice toShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response and opposition to theMotion for Summary Judgment and to the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answers to the complaint, to the GeneralCounsel's Motion for Summary Judgment, and to theBoard's Notice to Show Cause, Respondent admittedthat it was served the instant charge: that it meets theBoard's jurisdictional standards; that the Union is alabor organization within the meaning of the Act;that on September 21, 1978, the Board certified theUnion as the collective-bargaining representative ofthe employees in the unit set forth herein below; thatthe Union requested, and is requesting, that it meetand bargain collectively with respect to wages, ratesof pay, and other terms and conditions of employ-ment: and that it has refused, and continues to refuse,to meet and bargain in good faith with the Union.Respondent denies that by the acts and conduct al-leged in the complaint it has engaged in, and is engag-ing in, unfair labor practices as defined in Section8(a)(1) and (5) of the Act, affecting "commerce" asdefined in Section 2(6) of the Act. Respondent's affir-mative defenses are that the Board's certification isimproper because the unit is inappropriate and it can-not feasibly conduct bargaining with the Union forsuch unit. The General Counsel contends that sincethe sole issue raised by Respondent is the validity ofthe certification in Case 5-RC 10486, and as Respon-dent has not asserted that it wishes to present newlydiscovered or previously unavailable evidence or thatspecial circumstances exist which require the Boardto reexamine the decision in the representation pro-ceeding, Respondent is precluded from litigating inthis case any issue which was or could have beenraised in the representation proceeding. We agreewith the General Counsel.Our review of the record herein, including that inthe underlying representation proceeding, Case 5RC 10486, shows that the election in this matter washeld September 8, 1978,2 pursuant to a Decision andDirection of Election issued August 9, and resulted in2 All dates are 1978, except as otherwise noted.242 NLRB No. 2086 DRAPER-KING COLE, INC.a vote of 20 for, and 6 against, the Union. There wereno challenged ballots. On September 15, Respondentfiled objections to conduct affecting the results of theelection. On September 21. the Acting Regional Di-rector issued his Supplemental Decision and Certifi-cation of Representative. Respondent thereafter filedwith the Board a request for review of said Supple-mental Decision which was denied by the Board in atelegram dated November 6.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a Dela-ware corporation, engaged in the processing, distribu-tion, and sale of various food products at its Milton.Delaware, location. During the preceding 12 months,a representative period. Respondent sold andshipped, in interstate commerce, goods and productsvalued in excess of $50,000 to points outside the Stateof Delaware.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDChauffeurs, Warehousemen & Helpers LocalUnion No. 876, affiliated with the InternationalISee Pittsburgh Plale Glass Co. v N L.R.B, 313 U.S. 146, 162 (1941):Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).Brotherhood of Teamsters. Chauffeurs. Warehouse-men and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. litE I'NI:AIR I.ABOR PRA('IIC(ESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All over-the-road drivers employed by Respon-dent at its Milton, Delaware, facility; but exclud-ing all other employees, office clerical employees,guards and supervisors as defined in the Act.2. The certificationOn September 8, 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on September 21. 1978. and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. Te Request To Bargain and Respondent'S Ref.usalCommencing on or about December 7, 1978. andat all times thereafter. the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about December 14, 1978, and continuing at alltimes thereafter to date. Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceDecember 14, 1978. and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. 1HE EFFECT OF tIlE UNFAIR L.ABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operations87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1969), cert. denied 379 U.S. 817 (1964); BurnettConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Draper-King Cole, Inc., and Draper CanningCompany is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Chauffeurs, Warehousemen & Helpers LocalUnion No. 876, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All over-the-road drivers employed by Respon-dent at its Milton, Delaware, facility; but excludingall other employees, office clerical employees, guards,and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4. Since September 21, 1978, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about December 14, 1978, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( ) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Board hereby orders that the Respondent,Draper-King Cole, Inc., and Draper Canning Com-pany, Milton, Delaware, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Chauffeurs, Warehouse-men & Helpers Local Union No. 876, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, as theexclusive bargaining representative of its employeesin the following appropriate unit:All over-the-road drivers employed by Respon-dent at its Milton, Delaware, facility; but exclud-ing all other employees, office clerical employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Milton, Delaware, facility copies ofthe attached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the Regional Direc-4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."88 DRAPER-KING COLE, INC.tor for Region 5, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 5 inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withChauffeurs, Warehousemen & Helpers LocalUnion No. 876, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclu-sive representative of the employees in the bar-gaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All over-the-road drivers employed by us at ourMilton, Delaware, facility; but excluding allother employees, clerical employees, guards andsupervisors as defined in the Act.DRAPER-KING COLE, INC. AND DRAPERCANNING COMPANY89